PER CURIAM.
To make our rule consistent with section 39.05(6), Florida Statutes (1979), Florida Rule of Juvenile Procedure 8.110(e) is hereby amended, effective this date, to read as follows:
8.110(e) On motion by or in behalf of a child a petition alleging delinquency or ungovernability subsequent to a prior adjudication of ungovernability shall be dismissed with prejudice if it was not filed within forty-five (45) days from the date the complaint was referred to the intake office. However, the court may grant an extension of time not to exceed an additional fifteen (15) days upon such motion by the state attorney when, in the opinion of the court, such additional time is justified because of exceptional circumstances.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, ALDERMAN and McDONALD, JJ., concur.